Citation Nr: 1031922	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
the period before March 25, 2009, and in excess of 20 percent 
thereafter, for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
the period before March 25, 2009, and in excess of 30 percent 
thereafter, for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in February 2009.

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At a VA examination that was conducted in April 2007, the 
Veteran had 0 to 120 degrees range of motion in his right knee 
and a painful knee.  There was no arthritis of the knee and no 
objective signs of instability.

2.  A compensable loss of range of motion of the Veteran's right 
knee was first shown at a VA examination that was performed on 
March 25, 2009.  At that time, the Veteran could extend his right 
knee to 15 degrees and flex his right knee to 60 degrees without 
experiencing additional pain.  There was no objective evidence of 
instability.

3.  At a VA examination that was conducted in April 2007, the 
Veteran had 0 to 110 degrees of range of motion in his left knee 
and a painful knee.  There was no arthritis of the knee and no 
objective signs of instability.

4.  A compensable loss of range of motion of the Veteran's left 
knee was first shown at a VA examination that was performed on 
March 25, 2009.  At that time, the Veteran could extend his left 
knee to 20 degrees and flex his left knee to 50 degrees without 
experiencing additional pain.  There were no objective findings 
of left knee instability.

5.  At a VA examination that was conducted in April 2007 the 
Veteran reported a painful left ankle and was shown to have a 
normal range of motion on dorsiflexion and a loss of 5 degrees of 
plantar flexion.  At a second VA examination in March 2009 the 
Veteran was shown to have a loss of 5 degrees of flexion and 10 
degrees of extension.  More than moderate limitation of motion is 
not shown.

6.  The Veteran does not have a hearing loss disability for VA 
purposes as that term is defined by 38 C.F.R. § 3.385.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating for a right knee disorder 
in excess of 10 percent prior to March 29, 2009, and in excess of 
20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5263 (2009).

2.  The criteria for an initial rating for a left knee disorder 
in excess of 10 percent prior to March 29, 2009, and in excess of 
30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5263.  (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for a left ankle disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2009).

4.  A hearing loss disability for VA purposes was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. § 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, with respect to his claims involving his knees, 
ankle, and hearing loss, the Veteran was sent a letter in March 
2007, prior to the rating decisions that are appealed herein, 
which explained VA's duty to assist him in obtaining evidence in 
support of his claim.  The letter also explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability and explained the manner whereby VA 
assigns disability ratings and effective dates.

The Veteran's claim for higher initial ratings for his knee and 
ankle disabilities are downstream issue from his claim for 
entitlement to service connection for those disabilities.  In a 
July 2007 rating decision the RO granted service connection for 
left knee strain, right knee strain, and left ankle strain and 
assigned non-compensable ratings for each of these disabilities.  
The Veteran then filed a notice of disagreement arguing that he 
should have received higher ratings for these disabilities. In 
these types of circumstances, VA is not required to issue a new 
VCAA letter.  See VAOPGCPREC 8-2003 (Dec. 2003).  In this 
precedential opinion, the General Counsel held that although VA 
is required to issue a statement of the case  (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id.  In this case, the 
Veteran was sent an SOC in January 2009 that addressed what the 
evidence needed to show in order for the Veteran to receive 
higher ratings for these disabilities.  He was sent a 
supplemental statement of the case (SSOC) that addressed these 
issues in January 2010; that decision also assigned compensable 
ratings for the Veterans knee and ankle disabilities.  Another 
SSOC that explained what was necessary in order for the Veteran 
to receive a higher ratings for his knee and ankle disabilities 
was sent to the Veteran in May 2010. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, written statements that were submitted by the 
Veteran, and a transcript of the Veteran's testimony at his DRO 
hearing in February 2009.  While the claims file indicates that 
some private mental health records were not obtained, these 
records are not relevant to the Veteran's claims for higher 
ratings for orthopedic disabilities or for his claim for service 
connection for hearing loss.  The Veteran was provided with VA 
examinations with respect to all of the issues on appeal herein.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.


II.  Initial Ratings

The Veteran essentially contends that his right knee disability, 
his left knee disability, and his left ankle disability are all 
more serious than is contemplated the currently assigned 
disability ratings.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A.	 Left and Right Knee Disabilities

The Veteran's left knee disability is rated 10 percent disabling 
prior to March 25, 2009 and 30 percent disabling thereafter.  The 
Veteran's right knee disability is rated 10 percent disabling 
prior to March 25, 2009 and 20 percent thereafter.  The Veteran's 
knees are currently rated pursuant to diagnostic code 5261, 
limited extension of the knee. 

Disabilities of the knees are rated pursuant to diagnostic codes 
5256-5263. Diagnostic code 5256 involved ankylosis of the knee.  
A rating of 30 percent applies when there is ankylosis that is at 
a favorable ankle in full extension, or in slight flexion between 
0 and 10 degrees.  A 40 percent rating applies when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 
percent rating applies when there is ankylosis of the knee in 
flexion between 20 and 45 degrees.   A 60 percent rating applies 
when there is extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An 
evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, and evaluation of 20 percent 
is assigned when the impairment is moderate, and an evaluation of 
30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  A 20 percent rating applies for disability.  Diagnostic 
code 5259 applies to removal of symptomatic semilunar cartilage.  
A 10 percent rating applies for this disability.

Diagnostic code 5260 pertains to limited flexion of the knee.  A 
10 percent rating is applies when flexion is limited to 45 
degrees.  A 20 percent rating applies when flexion is limited to 
30 degrees.  A 30 percent rating applies when flexion is limited 
to 15 degrees.  

Diagnostic code 5261 pertains to limitation of extension of the 
knee.  A 10 percent evaluation is assigned for extension that is 
limited to 10 degrees.  A 20 percent evaluation is assigned for 
extension that is limited to 15 degrees.  A 30 percent evaluation 
is assigned for extension that is limited to 20 degrees.  A 40 
percent evaluation is assigned for extension that is limited to30 
degrees.  A 50 percent evaluation is assigned for extension that 
is limited to 45 degrees or greater.  

Diagnostic code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is applied when there is malunion 
with a slight knee or ankle disability.  A 20 percent rating 
applies when there is malunion with a moderate knee or ankle 
disability.  A 30 percent rating applies where there is malunion 
with marked knee or ankle disability.  A 40 percent rating 
applies when there is nonunion of the tibia and fibula with loose 
motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent 
rating applies for this disability.

Arthritis of a joint is rated based on range of motion where a 
compensable level of loss of range of motion is present.  38 
C.F.R. § 4.71a, diagnostic code 5003.  Where the limitation of 
range of motion is non-compensable, a 10 percent evaluation may 
be assigned.  Id.   Arthritis of multiple joints may be rated 
based on x-ray findings where there is no loss of range of 
motion; these rating may not be combined with rating based on 
limitation of motion.  Id. 

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38C.F.R. § 
4.45.

The VA General Counsel held that a Veteran who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257, provided that the separate rating is based 
upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, a 
separate rating may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, where a 
Veteran has both a compensable limitation of flexion and a 
compensable limitation of extension of the same knee, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's knees were first examined by VA in April 2007.  At 
that time, the Veteran complained of constant bilateral knee 
pain.  He reported that his left knee locks 2 or 3 times per year 
and that the right knee gives out once a week, but did not lock.  
The Veteran denied any effects of his knee disorders on his 
employment, however, his stated that his knee disorders would 
flare up with frequent squatting, kneeling, climbing steps, or 
walking that could be required on the job.  The Veteran reported 
that cold temperatures also caused flare ups of knee pain.  He 
reported that flare ups of additional knee pain occur daily.  The 
examiner opined that the Veteran's function was additionally 
limited by 20 percent during flare ups.  The Veteran denied any 
effect of his knee disorders on his activities of daily living.  

Right knee flexion and extension was 0 to 120 degrees with pain 
at 110 to 120 degrees and left knee flexion and extension was 0 
to 10 degrees with pain at 100 to 110 degrees.  There was 0 to 10 
degrees hyperextension bilaterally.  There was mild to moderate 
crepitation on range of motion of the left knee.  After three 
repetitions of motion, the examiner did not observe any 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance.  There was no instability of either knee 
joint; both knees were negative for drawer sign and McMurray 
sign.  There was no swelling of either knee joint observed.  X-
rays of the knees showed normal knees.

The examiner diagnosed knee strain (left knee worse than right), 
mildly active at the time of the examination.  

VA treatment records show complaints of knee pain.  

On his notice of disagreement that was dated in June 2008 the 
Veteran reported that he had his knees were "constantly locking, 
swelling, and [impeding his] mobilization."  At his hearing 
before a DRO in February 2009 the Veteran complained of bilateral 
knee pain, left worse than right, and swelling.

On March 25, 2009, the Veteran's knees were reexamined.  At that 
time, he complained of worsening baseline knee pain with pain 
continuing to worsen with prolonged weight bearings so that at 
the end of the work day his pain is at its worse.  The Veteran 
denied missing work due to his knee pain.

Upon examination, the Veteran's gait was normal but a little 
slow.  His knees appeared normal.  The knees did not demonstrate 
any laxity.  Extension of the Veteran's right knee was limited by 
pain to 15 degrees and flexion was limited to 60 degrees.  
Extension of the Veteran's left knee was limited by pain to 20 
degrees and flexion was limited to 50 degrees.  The examiner 
reported that the above ranges of motion were the ranges of 
motion that the Veteran could achieve without experiencing 
additional knee pain.  The ranges of motion of the Veteran's 
knees were not additionally limited by pain, fatigue, weakness, 
or lack of endurance.  The examiner diagnosed knee strain.

Subsequently rating actions had the combined effect of assigning 
10 percent ratings for each knee prior to March 25, 2009.  The 
appears to be based on findings of pain and some limitation of 
motion of each knee.  Sufficient limitation of extension was 
demonstrated in the March 25, 2009 examination to warrant 
assignment of a 20 percent rating for the right knee and a 30 
percent rating for the left knee as of that date.

	(1)  Right Knee

The evidence does not show that the Veteran's right knee 
disability was more severe than is encompassed by the 10 percent 
rating that was assigned prior to March 25, 2009 and the 20 
percent rating that was assigned thereafter.  There is no 
evidence that the Veteran had a compensable level of reduced 
range of motion in his right knee prior to the examination on 
March 25, 2009.  He was assigned a 10 percent evaluation for that 
period due to a non-compensable level of limited motion with 
complaints of pain. 38 C.F.R. § 4.59.  There was no arthritis and 
no objective instability of the joint.  There were no findings 
during this period that were productive of a rating in excess of 
10 percent under any diagnostic code that is applicable to rating 
the knee.

The first evidence of a compensable loss of range of motion of 
the knee was shown at the VA examination on March 25, 2009.  At 
that time, extension of the Veteran's right knee was limited by 
pain to 15 degrees.  This is consistent with the 20 percent 
rating assigned.  Although flexion of the Veteran's right knee 
was also limited, it did not reach a compensable level; 
therefore, a separate rating for limited flexion of the knee is 
not for application in this case.  There was no buckling history 
of laxity of the knee.  The examiner did not note any functional 
impairment of the knee other than pain and limited motion.  There 
were no findings during this period that were productive of a 
rating in excess of 20 percent.



	(2)  Left Knee 

The evidence does not show that the Veteran's left knee 
disability was more severe than is encompassed by the 10 percent 
rating that was assigned prior to March 25, 2009 and the 30 
percent rating that was assigned thereafter.  There is no 
evidence that the Veteran had a compensable level of reduced 
range of motion in his left knee prior to the examination on 
March 25, 2009.  He was assigned a 10 percent evaluation for that 
period due to a non-compensable level of limited motion with 
complaints of pain. 38 C.F.R. § 4.59.  There was no arthritis and 
no objective instability of the joint.  There were no findings 
during this period that were productive of a rating in excess of 
10 percent under any diagnostic code that is applicable to rating 
the knee.

The first evidence of a compensable loss of range of motion of 
the knee was shown at the VA examination on March 25, 2009.  At 
that time, extension of the Veteran's right knee was limited by 
pain to 20 degrees.  This is consistent with the 20 percent 
rating assigned.  Although flexion of the Veteran's right knee 
was also limited, it did not reach a compensable level; 
therefore, a separate rating for limited flexion of the knee is 
not for application in this case.  There was no buckling history 
or laxity of the knee noted at the examination.  The examiner did 
not note any functional impairment of the knee other than pain 
and limited motion.  There were no findings during this period 
that were productive of a rating in excess of 30 percent.  

	(3)  Extraschedular Consideration- Bilateral Knees

The Board finds that the Veteran's symptoms of his bilaterally 
knee disabilities do not present such an exceptional disability 
picture as to render the schedular rating inadequate.  38 C.F.R. 
§ 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) 
(the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the schedular evaluation is inadequate).  
The Veteran's symptoms of pain and limited motion are 
contemplated by the rating schedule.  Moreover, the Veteran was 
not hospitalized for his knee disorders nor does this markedly 
interfere with his employment.  While the Veteran experiences 
increased pain if he has to stand or walk much, this level of 
impairment is consistent with the currently assigned ratings for 
the Veteran's knee disabilities.

B.	Left Ankle Strain 
 
The Veteran's left ankle strain is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, diagnostic code 5271, 
limited motion of the ankle.  Pursuant to this diagnostic code a 
10 percent rating is applied for moderate limited motion of the 
ankle and a 20 percent rating is applied for marked limited 
motion of the ankle.  Separate ratings are available for ankle 
disabilities that involve ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragaectomy.  38 C.F.R. § 4.71a, diagnostic 
codes 5270-5274.  None of these alternative rating criteria apply 
to the Veteran's ankle strain, so they will not be further 
discussed.

The Veteran's left ankle was first examined by VA in April 2007.  
At that time, the Veteran complained of constant low-grade pain 
and swelling in his left ankle.  He reported that his ankle gives 
way if he runs more than one mile.  He denied any swelling of his 
ankle.  He reported that running caused flare ups of his ankle 
disorder which are relieved by resting.  This occurred 
approximately three times per week.  The Veteran denied any 
effects of his ankle disorder on either his employment or his 
activities of daily living.  

The range of motion of the Veteran's ankle was 0 to 20 degrees of 
dorsiflexion (normal), 0 to 40 degrees of plantar flexion (0 to 
45 degrees is normal), 0 to 30 degrees of inversion, and 0 to 20 
degrees of eversion.  The Veteran had pain at 20 to 30 degrees of 
inversion but no pain with the other motions of his ankle.  After 
three repetitions, the range of motion of the Veteran's ankle was 
not additionally limited by pain, fatigue, or lack of endurance.  
An x-ray of the ankle showed a normal ankle.  The examiner 
diagnosed left ankle strain, mildly active at the time of the 
examination.  

VA treatment records show complaints of ankle pain.  On his 
notice of disagreement that was dated in June 2008 the Veteran 
reported that his ankle disorder affected his mobility and 
balance and caused constant pain.  At his DRO hearing in February 
2009 the Veteran complained that his ankle was painful and turned 
easily.  He was unsure if the motion of his ankle was limited.  

The Veteran's left ankle was reexamined by VA in March 2009.  At 
that time the Veteran complained of worsening baseline pain in 
his ankle with pain continuing to worsen on provocation such as 
weight bearing.  Upon examination his gait was normal but a 
little slow.  The Veteran was able to flex his ankle to 15 
degrees and extend his ankle to 35 degrees without worsening 
pain.  The Veteran was able to repeat this range of motion 3 
times without additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  The examiner diagnosed ankle 
strain.

The evidence does not show that the limitation of motion of the 
Veteran's ankle is more than moderate in degree.  At the April 
2007 examination the Veteran was able to fully dorsiflex his 
ankle and lacked only 5 degrees of plantar flexion.  At the 
examination in March 2009 the Veteran lacked 5 degrees of flexion 
and 10 degrees of extension.  At his February 2009 DRO hearing 
the Veteran denied having difficulties with limited motion of his 
left ankle; rather, he described his left ankle disorder as 
causing pain and noted that his ankle turned easily.  These 
symptoms do not reach the level of marked limitation of motion.  
There is also no evidence of ankylosis of any of the bones in the 
ankle, malunion of the os calcis or astragalus, or 
astragalectomy, so as to warrant a rating under an alternative 
diagnostic code that is applicable to the ankle.

The Board also finds that the Veteran's symptoms did not present 
such an exceptional disability picture as to render the schedular 
rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115.  The Veteran's limited motion of the 
ankle and his ankle pain are contemplated in the rating schedule.  
While the Veteran described a susceptibility to having his ankle 
"turn", this symptom alone, which, was not objectively shown on 
examination, is insufficient to render the rating schedule 
inadequate to compensate the Veteran for his level of disability.  
Moreover, the Veteran was never hospitalized for his ankle 
disability and it does not markedly interfere with employment.  
While the Veteran's left ankle disability, in conjunction with 
his knee disabilities, limit the Veteran's ability to do a lot of 
walking while on the job, this degree of impairment is 
contemplated by the ratings that are currently assigned for these 
disabilities.

III.  Service connection

The Veteran contends that he has a hearing loss disability that 
is related to his military service. 

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sensorineural hearing loss, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

While the Veteran is competent to report his difficulty hearing, 
a hearing loss disability for VA purposes is defined by 
regulation with reference to the results of audiological and 
speech recognition testing.  Absent a hearing loss disability 
that falls within the definition set forth in 38 C.F.R. § 3.385, 
the Veteran's subjective complaints of diminished hearing cannot 
establish the existence of a current hearing loss disability for 
VA purposes.
   
In this case, the Veteran was administered a VA hearing 
examination in April 2007.  
At that time, the Veteran's pure tone thresholds were:


500
1000
2000
3000
4000
Right
10
15
15
5
15
Left
10
5
0
10
10

Speech recognition was 96 percent in each ear using the Maryland 
CNC test.  Impedience measurement indicated normal middle ear 
function bilaterally.  The examiner diagnosed normal hearing with 
bilateral tinnitus three to four times a week; the Veteran is 
separately rated for his tinnitus.  

On his NOD dated in June 2008 the Veteran alleged that the VA 
examiner told him that he had high frequency hearing loss; while 
there is no documentation of this, even if true, VA defines a 
hearing loss disability in terms of pure tone threshold averages 
at 500 through 4000 hertz, not at higher frequencies.  While the 
Veteran claimed in his NOD that he had difficulty understanding 
people due to his hearing, this was not confirmed by objective 
testing which showed normal hearing utilizing both pure tone 
thresholds and speech recognition testing.


It is also noted that review of audiometric studies conducted in 
service are essentially within normal limits.  A chronic hearing 
loss was not shown during service.

Since the Veteran's claimed high frequency hearing loss does not 
fall within the definition of a hearing loss disability, service 
connection therefore cannot be granted.


ORDER

An initial rating in excess of 10 percent for the period before 
March 25, 2009, and in excess of 20 percent thereafter, for a 
right knee disability is denied.

An initial rating in excess of 10 percent for the period before 
March 25, 2009, and in excess of 30 percent thereafter, for a 
left knee disability is denied.

An initial rating in excess of 10 percent for a left ankle 
disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The claims file indicates that the Veteran received private 
mental health treatment from a psychologist, Dr. H., as well as 
at "CBOC."  The record does not reflect that any attempt was 
made to obtain the Veteran's treatment records from either of 
these sources.  These records are potentially relevant to 
assessing the degree of the Veteran's psychiatric disability 
during the period covered by this appeal. The duty to assist 
requires VA to make an effort to obtain relevant private 
treatment records when such records are identified by the Veteran 
or their existence is otherwise disclosed to VA.  38 C.F.R. § 
3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should contact the Veteran and 
ask that he identify all mental health 
treatment that he received. The Veteran 
should be specifically requested to sign 
releases enabling VA to obtain treatment 
records from Dr. H and from the all other 
mental health services departments from 
which he has received treatment.  All 
identified treatment records, including 
more recent VA treatment records, should 
be obtained to the extent that they are 
not already in the claims file.  If 
records are identified but cannot be 
obtained, then this fact, as well as the 
efforts that were made to obtain the 
records, should be documented in the 
claims file. The Veteran should also be 
notified of VA's inability to obtain the 
records.  If the records obtained contain 
findings that are significantly different 
than those of record, consideration should 
be given to whether a new VA psychiatric 
examination should be ordered.

2.	 After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If additional examination 
is deemed indicated, it should be 
undertaken.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


